Citation Nr: 0824959	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 30 
percent for bilateral pes planus. 

2.  Entitlement to an increased rating greater than 10 
percent for chondromalacia patella of the left knee, to 
include a separate rating for arthritis.  

3.  Entitlement to an increased rating greater than 10 
percent for chrondromalacia patella of the right knee, to 
include a separate rating for arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 30 percent for bilateral pes 
planus and for increased ratings greater than 10 percent for 
chondromalacia patella of the left and right knees. 

In December 2007, the Board received additional evidence with 
the veteran's waiver of review of the evidence by the RO.  
The Board will consider the evidence in the adjudication of 
this appeal.   


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by toe, 
plantar, and heel pain with occasional swelling and flare-up 
pain associated with extended walking or standing.  There is 
marked pronation and Achilles misalignment.  The veteran uses 
medication for pain, orthotics, and a cane for support to 
accommodate foot and knee disabilities.  Gait, posture, ankle 
flexion, and muscle strength are good.  

2.  The veteran's bilateral chondromalacia patella is 
manifested by pain, stiffness, and lateral movement of the 
patellas that impose a slight impact on knee function.  

3.  The veteran has bilateral degenerative patellar arthritis 
of the knees, confirmed by imaging, with swelling, limitation 
of motion with pain, and abnormal softening or degeneration 
of cartilage.  The veteran uses medication, steroid 
injections, braces, and a cane.  The veteran is unable to 
perform some household chores, walk or stand for extended 
periods of time, and limits work outside the home to a part-
time schedule.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent for 
pes planus have been met for the entire period covered by the 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2007). 

2. The criteria for an increased rating greater than 10 
percent for chondromalacia patella of the left knee have not 
been met for the entire period covered by the appeal. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2007). 

3.  The criteria for a separate rating of 10 percent for 
degenerative arthritis of the left knee have been met for the 
entire period covered by the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2007). 

4.  The criteria for an increased rating greater than 10 
percent for chondromalacia patella of the right knee have not 
been met for the entire period covered by the appeal. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257. 

 5.  The criteria for a separate rating of 10 percent for 
degenerative arthritis of the right knee have been met for 
the entire period covered by the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, VA must notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In correspondence in March 2004, the RO provided notice of 
the types of evidence that would be considered to show that 
her service-connected disorders had become more severe and 
explained the obligations of VA and the veteran in obtaining 
the evidence.  The notice did not provide a general 
description of the testing used to determine the ratings or 
request that the veteran provide evidence of the impact of 
her disabilities on her occupation and daily activity.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

Here, the veteran submitted statements in March 2004, May 
2007, and August 2007 that described the impact of her 
disabilities on her employment and daily activities.  The 
statements also contained annotated copies of private and VA 
medical letters and clinical reports with highlighted entries 
or specific references to the applicable rating criteria.  
The Board concludes that the presumption of prejudice has 
been rebutted by the veteran's submissions of evidence that 
showed actual knowledge of the requirements for higher 
ratings.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a yeoman in the U.S. Navy, retiring as 
a Petty Officer First Class.  She contends that her foot and 
knee disabilities are more severe than are contemplated in 
the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Bilateral Pes Planus

Bilateral acquired flatfoot warrants a 30 percent rating if 
the disorder is severe with objective evidence of marked 
deformity (pronation, abduction, et cetera), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
warranted if the disorder is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  There is no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. 

Unilateral hallux valgus warrants a 10 percent rating if 
there has been a resection of the metatarsal head or if the 
disorder is so severe as to be equivalent of amputation of 
the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
There is no evidence of weak foot, claw foot, hallux rigidus, 
hammer toe, malunion of bones or foot injury.  Therefore, the 
diagnostic criteria applicable to those disabilities do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5281, 
5282, 5283, 5284 (2007).   While the veteran is shown to have 
hallux valgus associated with pes planus, an additional 
rating for hallux valgus is not warranted because there is no 
competent medical evidence that the veteran's hallux valgus 
is so severe as to be equivalent to the amputation of the 
first toe.  See Diagnostic Code 5280.  Metatarsalgia has also 
been diagnosed but is not shown by competent evidence to be 
related to the service-connected disability, therefore, 
Diagnostic Code 5279, pertaining to metatarsalgia, is 
inapplicable.  

Outpatient military clinic records starting in October 2003 
showed that the veteran sought treatment for persistent 
bilateral heel, plantar arch, and Achilles tendon pain.  The 
examiner placed the veteran on a physical therapy and 
stretching exercise regimen and prescribed non-steroid pain 
medication.  The veteran did not use orthotics or support 
devices for ambulation at the time.  However, in February 
2004, a VA examiner noted that the veteran was being fitted 
with custom shoes.  In a March 2004 letter, a private 
podiatrist noted that the veteran reported dyskenesia and 
increased plantar pain.  He diagnosed calcanela valgus, 
hallux abductovalgus, and chronic plantar fasciitis and 
recommended a conservative treatment program. 

In two statements in March 2004, the veteran reported a 
constant burning sensation in her heels and centers of her 
feet for which she had received steroid injections. The 
combination of foot and bilateral knee pain limited extended 
walking, standing, stair climbing, and operation of an 
automobile.  The veteran noted that she had been able to go 
to school, babysit, and accomplish home typing projects but 
was otherwise restricted in her activities in the home. 

In September 2004, a VA examiner noted a review of the claims 
file and the veteran's reports that she had been seeking 
administrative work.  However, she continued to report severe 
foot pain with flare-ups caused by weight bearing and with 
Achilles tendon pain that caused difficulty flexing her 
ankles.  The veteran reported that she obtained no relief 
from physical therapy, orthotics, or steroid injections.  The 
examiner noted tenderness along the heel and arch of both 
feet and a complete loss of arch spacing on weight bearing.  
Plantar flexion was 20 and 25 degrees and dorsiflexion was 15 
and 20 degrees, on the right and left respectively.  The 
veteran displayed pronation and a slow, stiff, but not 
antalgic gait with excess shoe wear along the lateral aspect 
of both heels.  There were no significant calluses, and the 
veteran did not require the use of a cane.  X-rays showed a 
slight hallux valgus angulation borderline of normal.  

In a February 2005 letter, the private podiatrist stated that 
the veteran has severe acquired bilateral flat foot with mid-
foot collapse and calcaneal valgus with extreme tenderness of 
the plantar surfaces and Achilles tendon area.  He noted that 
the veteran was scheduled for an endoscopic plantar 
fasciotomy in April 2005.  In February and March 2005, 
outpatient treatment reports from a military clinic showed 
that the veteran reported symptoms of first toe pain.  The 
examiner observed tenderness over the toe joints but no 
swelling of the feet or ankles.  He diagnosed metatarsalgia 
and prescribed medication.  In May 2005, a VA examiner noted 
that the veteran reported that orthotics had been helpful and 
requested a new set.  In April 2006, a VA examiner noted that 
her continued plantar pain was relieved by walking.  The 
examiner scheduled the veteran for new orthotics which were 
provided in July 2005.  The veteran received a plantar 
injection in October 2006.  

In April 2007, a VA examiner noted a review of the veteran's 
VA electronic history but not the entire claims file and 
noted the veteran's report that she worked part-time as a 
cashier and could stand and walk five and one-half hours in 
an eight hour period.  The veteran reported continued pain, 
swelling, use of a cane at all times, and obtained no benefit 
from new orthotics or steroid injections.  She reported that 
she was scheduled for foot surgery.  There was no evidence 
that any previously planned surgery had been accomplished.  
The examiner noted moderate subcutaneous swelling and 
tenderness near the arches of both feet and heels.  He noted 
25 degrees right and 30 degrees left hallux valgus and 10 
degrees pes valgus bilaterally with Achilles misalignment.  
Gait and posture were good.  The veteran was unable to walk 
on toes because of metatarsal joint pain or on heels because 
of heel pain.  However, there was good strength in flexion 
and dorsiflexion.  The examiner could not estimate any 
additional loss of function on repetitive motion.  X-rays 
showed bilateral hallux valgus with minimal spurring of the 
right dorsal first metatarsal head.  

In a May 2007 letter with photographs, the veteran stated 
that the examiner failed to record that she had calluses on 
both feet that occasionally bled and that foot pain limited 
her household chores and strained her ability to work.  She 
also noted that she experienced severe spasms of the Achilles 
tendons.  In a November 2007 letter, the veteran further 
stated that she did not undergo foot surgery because the 
physicians could not guarantee that her disorder would be 
improved by the procedure.  She described her symptoms and 
limitations including the impact of both foot and knee 
disorders.  She stated that she experienced pain and 
stuffiness with activities in the home such as meal 
preparation, showering, and rising from bed.  She was unable 
to walk or stand with sufficient endurance to go shopping or 
play with grandchildren.  She stated that she worked flexible 
hours depending on the level of discomfort and that orthotics 
did not provide complete relief.  The veteran enclosed a 
questionnaire with single word answers signed by her private 
podiatrist.  The podiatrist indicated that the veteran 
displayed extreme foot pain and tenderness with weight 
bearing, heels tilting away from midline of the body, severe 
pronation or marked inward displacement, and an inability to 
stand on toes.  The podiatrist noted no spasms of the 
Achilles tendon on manipulation and no improvement with 
orthotics.  He concluded that the veteran's plantar fasciitis 
was severe but could improve with unspecified treatment.  

The Board concludes that an increased rating of 50 percent 
for pes planus is warranted for the entire period covered by 
this appeal.  In evaluating bilateral pes planus, the Board 
notes that the rating criteria provides for a 30 percent 
rating for symptoms described as severe and that the term 
"pronounced" in the criteria for a 50 percent rating refers 
to symptoms that are worse than severe.  

Throughout the period of the appeal, examiners have noted 
constant plantar and heel pain, stiffness, and occasional 
swelling of the feet and ankles.  The veteran regularly used 
pain medication.  The Board places greatest probative weight 
on the report of the examiner in April 2007 because the 
examiner conducted a physical examination and reported 
specific clinical findings.  He noted good gait, posture, and 
muscle strength but with marked pronation, lateral shoe wear, 
and a 10 degree pes valgus and Achilles misalignment.  
Although the veteran reported spasms of the Achilles tendon, 
none were noted by any examiner.  The Board places less 
probative weight on the questionnaire from the private 
podiatrist submitted by the veteran in November 2007 who 
described the deformity by answering "yes" to questions 
regarding heel tilting and marked inward displacement.  The 
Board notes that, the veteran reported no relief with 
orthotics, injections, or medication, but the records showed 
that the veteran continued to use medication, receive 
occasional injections, and received new orthotics on several 
occasions.  Although the veteran's disability displays some 
but not all characteristics of the higher rating, the Board 
concludes that the higher rating most closely represents the 
level of disability.  It is the highest rating available for 
pes planus.  

In granting a higher rating, the Board considered whether 
there was additional loss of function as a result of pain 
which the veteran described as severe and extreme especially 
upon rising in the morning.  The pain was sensed in the toes, 
plantar surfaces, and heels, and combined with bilateral knee 
disabilities inhibits extended walking, standing, and 
operating an automobile.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Bilateral Chondromalacia Patella 
    
Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).

Degenerative arthritis, confirmed by X-ray, will be rated on 
the basis of limitation of motion.  When limitation of motion 
is noncompensable, a rating of 10 percent is for application 
for each major joint affected by the limitation of motion.  
Any limitation of motion must be confirmed by findings such 
as swelling muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Genu recurvatum, ankylosis, cartilage removal, and impairment 
of the tibia and fibula are not indicated in this case.  
Thus, those particular criteria do not apply.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2007).

Outpatient treatment records from a military clinic starting 
in October 2003 showed that the veteran sought treatment for 
bilateral knee pain and swelling.  An examiner noted that the 
veteran had experienced the pain since hitting her right knee 
on a metal bed.  The examiner noted patella tenderness and 
crepitus and diagnosed chronic and severe patello femoral 
syndrome.  The examiner prescribed stretching exercises and 
knee braces. 

In January 2004, a private orthopedic physician noted the 
veteran's reports of knee pain, clicking, aching, buckling, 
and giving-way.  The veteran reported no specific injury but 
that the symptoms had been present for many years.  A 
radiologist later noted that the veteran reported trauma to 
the left knee in the 1980s.  The veteran reported that she 
used medication for pain and knee braces.  The examiner noted 
anterior swelling and tenderness of the patellas.  Several 
special tests were negative, and there was no lateral 
subluxation.  The physician noted crepitus, minimal effusion 
of both knees, and some muscle atrophy of the right knee.  
Magnetic resonance images showed degenerative joint disease, 
diffuse chondromalacia of both knees, and mild to moderate 
subluxation of the patella of the right knee.  The physician 
prescribed steroid injections.     

In May 2004, a VA orthopedic physician noted the veteran's 
reports of pain, swelling, and giving-way of both knees.  The 
veteran reported that the pain and swelling was exacerbated 
by extending walking or climbing stairs and that she was no 
longer able to kneel.  The physician noted no effusion but 
positive patellar compression and grinding tests.  Range of 
motion of both knees was measured as 130 degrees flexion with 
no observed lateral laxity.  X-rays showed mild patellar 
tilt.  The physician diagnosed chondromalacia of both patella 
and prescribed stretching exercises.  

In September 2004, a VA examiner noted symptoms similar to 
those noted in earlier examinations including the veteran's 
reports of knee joints giving-way but with no joint locking.  
The veteran continued to use knee braces but no other support 
devices.  The examiner noted tenderness, swelling, and 
crepitus of both knees.  Range of motion was 135 degrees 
flexion and zero degrees extension with no pain on motion.  
The veteran had a slow but not antalgic gait and did not 
require the cane for ambulation.  X-ray of the left knee was 
normal.  X-ray of the right knee showed some ossification on 
the lateral margin of the right patella.  The examiner 
diagnosed bilateral chondromalacia patella.  

In February 2005 and October 2005, a private physician 
reviewed the results of concurrent magnetic resonance images 
of the knees.  Records of interpretation of the images are 
not in the claims file.  The physician noted a continuation 
of the veteran's symptoms and additionally some lateral 
movement of the right patella.  He diagnosed bilateral 
patello femoral arthritis and prescribed continued use of the 
knee brace and steroid injections.  

VA outpatient treatment records in 2006 showed periodic 
assessments for knee pain and further treatment with steroid 
injections that were reported by the veteran as not 
effective. 

In April 2007, a VA examiner noted a review of the VA medical 
records but not the entire claims file.  He noted the 
veteran's reports of an increasing level of pain in the area 
of the patellas, aggravated by standing more than one hour or 
by walking more than two and one-half hours.  Flare-up pain 
occurred two or three times per year lasting for three days.  
The veteran reported swelling, knee popping, giving-way but 
no locking, subluxation, or dislocation.  The veteran 
reported little temporary relief from injections and that she 
used a cane but no knee braces as the latter did not help her 
stability.  The examiner noted a 10 degree valgus deformity 
of both knees and mild tenderness around the patellas.  Range 
of motion was 130 degrees flexion with pain and zero degrees 
extension without pain and without additional loss of 
function on repetition.  The examiner did not note crepitus.  
X-rays were normal.  The examiner diagnosed chondromalacia of 
both knees.  

In April 2007, a magnetic resonance image of the left knee 
showed severe articular cartilage loss about the patella and 
a possible loose cartilage flap.  The volume of joint fluid 
was normal. A military examiner reviewed the image and 
continued to diagnose chondromalacia patella.  He prescribed 
exercises, bracing, and recommended consideration of an 
arthroscopic procedure. 

In correspondence in May 2007 and in November 2007, the 
veteran stated that the VA examiner in April did not 
correctly note that she did experience fluid accumulation and 
crepitus in both knees.  She stated that she was unable to 
accomplish chores such as gardening, cleaning, and meal 
preparation and that she had difficulty with showering, 
dressing, and toileting.  She stated that her knee and foot 
disabilities limited the time she could perform a part-time 
job.  The veteran submitted a questionnaire signed by a 
private orthopedic physician that contained one- or two-word 
answers to a series of questions regarding her knees.  The 
physician noted severe pain on movement of the patellas, mild 
swelling, moderate lateral subluxation, slight tilting of the 
patellas, and effusion in the left knee.  The physician also 
noted 120 degrees flexion bilaterally but no lateral 
instability.  He evaluated the disorders of both knees as 
severe and requiring surgery.  

The Board notes that the current rating of 10 percent for 
both knees has been assigned under Diagnostic Codes 5299-
5257.  As there is no specific rating criteria for 
chondromalacia, an analogous rating was assigned under 
Diagnostic Code 5257 for other impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
The Board concludes that an increased rating of greater than 
10 percent under this Diagnostic code is not warranted.  The 
Board evaluates the impact of the patella instability on the 
veteran's overall mobility as slight. Examiners consistently 
noted lateral movement of the patellas of both knees; 
however, none of the examiners including the private 
physician in January 2004 noted any instability, subluxation, 
dislocation, or locking of the knee joints.  Examiners noted 
the veteran's reports of frequent giving-way and prescribed 
knee braces and physical therapy; however, none specifically 
noted any defect that was responsible for "giving-way."  
Although stiff, the veteran's gait was good and she is able 
to walk for several hours.  Starting in April 2007, the 
veteran reported increasing pain and instability and started 
using a cane but also stated that she no longer used any 
braces.  She also reported an inability to perform household 
chores and some difficulty with basic hygiene functions.  The 
private physician indicated in the questionnaire received in 
August 2007 that there was no lateral instability of the knee 
joints.   A higher rating is not warranted because the 
patella instability does not impose a moderate level of 
functional loss.  

The Board concludes that a rating of 10 percent for 
degenerative arthritis under Diagnostic Code 5003 and 5260 is 
warranted for each knee for the entire period of the appeal. 
Although not consistently diagnosed throughout the period, 
degenerative arthritis was shown in a magnetic resonance 
image in January 2004 and in subsequent examinations in 
September 2004 and October 2005.  Ranges of motion were 
measured as slightly less than normal but not at a 
compensable level.  Therefore, a rating of 10 percent is 
warranted for arthritis of each knee, confirmed by imaging, 
with swelling and painful motion.  Higher ratings for either 
knee are not warranted as there is no compensable limitation 
of motion.  

The Board considered whether an additional rating is 
warranted for dislocated cartilage of the left knee under 
Diagnostic Code 5258 and 5259.  In April 2007, a magnetic 
resonance image was evaluated as showing some cartilage 
deficits.  However, the attending physician reviewed the 
images in May 2007, commented on a possible loose cartilage 
flap, but diagnosed only chrondromalacia of the left knee.  
The Board concludes that the medical evidence does not 
indicate cartilage removal, dislocation, or effusion as 
required by the applicable diagnostic codes.  

The Board considered whether higher combined ratings are 
warranted for additional functional loss due to pain.  The 
Board acknowledges the veteran's reports of limitation in 
household chores and occupational endurance.  However, the 
Board notes that the limitations are imposed by the combined 
effects of bilateral foot disabilities and several bilateral 
knee deficits.   In view of the veteran's ability to ambulate 
independently, walk or stand for more than one hour, work 
outside the home, and operate an automobile, the Board 
concludes that the assigned ratings most accurately represent 
the overall level of disability.  In assigning the separate 
10 percent evaluations for each knee, the Board specifically 
to into account pain on motion.  

Further, the Board notes that there is also no indication 
that the bilateral knee conditions have necessitated frequent 
periods of hospitalization or have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 50 percent for bilateral pes planus is 
granted for the entire period covered by the appeal, subject 
to the legal criteria governing the payment of monetary 
benefits.

A rating in excess of 10 percent for chondromalacia patella 
of the left knee is denied.  

A separate rating of 10 percent for degenerative arthritis of 
the left knee is granted, subject to the legal criteria 
governing the payment of monetary benefits.  

A rating in excess of 10 percent for chondromalacia patella 
of the right knee is denied.  

A separate rating of 10 percent for degenerative arthritis of 
the right knee is granted, subject to the legal criteria 
governing the payment of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


